MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jun 10 2016, 8:18 am

court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Erin L. Berger
Evansville, Indiana



                                            IN THE
     COURT OF APPEALS OF INDIANA

Randy Ebrecht,                                           June 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         87A04-1512-CR-2350
         v.                                              Appeal from the Warrick Superior
                                                         Court
State of Indiana,                                        The Honorable Amy Steinkamp
Appellee-Plaintiff.                                      Miskimen, Magistrate
                                                         Trial Court Cause No.
                                                         87D02-1509-CM-690



Najam, Judge.




Court of Appeals of Indiana |   Memorandum Decision   87A04-1512-CR-2350 | June 10, 2016    Page 1 of 4
                                          Statement of the Case
[1]   Randy Ebrecht appeals his sentence following his conviction for battery, as a

      Class A misdemeanor, pursuant to a guilty plea. He presents a single issue for

      our review which we restate as whether the trial court abused its discretion

      when it sentenced him.1 We affirm.


                                      Facts and Procedural History
[2]   On September 25, 2015, the State charged Ebrecht with battery, as a Class A

      misdemeanor, after he allegedly battered his stepmother. On December 14,

      Ebrecht pleaded guilty as charged. Ebrecht chose not to give a statement at

      sentencing, and the trial court sentenced him to one year of work release, with

      ten months executed and two months suspended to probation. At the

      conclusion of the sentencing hearing, after the trial court had imposed sentence,

      the court stated as follows:


               And sir, I will notify you that the sentence I imposed was due to
               the severity of the injuries suffered here. The fact that this
               happened to a family member[,] that puts her in a special class of
               victim. The fact that she suffers from a disability, um, her
               testimony here today that she believed she was going to die, if
               her husband had not been present, and been able to pull you off
               of her. The pictures [of her injuries] . . . [and] the pure lack of
               remorse that is shown to this Court here today by you and lack of




      1
        Ebrecht styles his argument on appeal as a challenge under Appellate Rule 7(B), but, in the argument
      section of his brief, he addresses neither the nature of the offense nor his character. Instead, Ebrecht appears
      to argue that the trial court abused its discretion when it sentenced him. Accordingly, that is the only issue
      we address here.

      Court of Appeals of Indiana |   Memorandum Decision       87A04-1512-CR-2350 | June 10, 2016         Page 2 of 4
                 emotion. And I am taking into account the safety of the
                 community as well.


      Tr. at 22. This appeal ensued.


                                          Discussion and Decision
[3]   Initially, we note that the State has not filed an appellee’s brief. 2 When an

      appellee fails to submit a brief, we do not undertake the burden of developing

      appellee’s arguments. K.L. v. E.H., 6 N.E.3d 1021, 1029 (Ind. Ct. App. 2014).

      Instead, we apply a less stringent standard of review and may reverse if the

      appellant establishes prima facie error. Id. “Prima facie error in this context is

      defined as, at first sight, on first appearance, or on the face of it.” Falatovics v.

      Falatovics, 15 N.E.3d 108, 110 (Ind. Ct. App. 2014) (citation omitted). With

      this in mind, we address Ebrecht’s argument on appeal.


[4]   Ebrecht contends that the trial court abused its discretion when it sentenced

      him. In particular, Ebrecht maintains that the trial court “had no basis for its

      assertion that [Ebrecht] showed a lack of remorse and lack of emotion because

      [Ebrecht] made no submission to the trial court.” Appellant’s Br. at 3.

      However, the sentencing statute for Class A misdemeanors does not provide a

      presumptive or advisory sentence, but rather a maximum allowable sentence.

      Ind. Code § 35-50-3-2 (2015); Creekmore v. State, 853 N.E.2d 523, 527 (Ind. Ct.

      App. 2006). Therefore, the trial court was not required to articulate and



      2
          The State filed a motion to file a belated brief, which we denied.


      Court of Appeals of Indiana |    Memorandum Decision       87A04-1512-CR-2350 | June 10, 2016   Page 3 of 4
      balance aggravating and mitigating circumstances before imposing sentence on

      Ebrecht’s misdemeanor conviction. Creekmore, 853 N.E.2d at 527.


[5]   Nor was the trial court required to issue a sentencing statement. As we have

      held,


               it is clear that abuse of discretion review of a sentence, which
               concerns a trial court’s duty to issue a sentencing statement along
               with its findings of aggravators and mitigators, has no place in
               reviewing a misdemeanor sentence. See Cuyler v. State, 798
               N.E.2d 243, 246 (Ind. Ct. App. 2003), trans. denied; see also
               Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007) (stating that
               post-Blakely revisions to sentencing statutes included sentencing
               statement requirement “whenever imposing sentence for a felony
               offense”).


      Morris v. State, 985 N.E.2d 364, 367 (Ind. Ct. App. 2013) (emphasis original),

      aff’d in part, rev’d in part on other grounds on reh’g, 985 N.E.2d 364 (Ind. Ct. App.

      2013). We hold that Ebrecht’s contention that the trial court abused its

      discretion in sentencing him is without merit.3


[6]   Affirmed.


[7]   Robb, J., and Crone, J., concur.




      3
        We note that Ebrecht participated in the guilty plea hearing, which occurred immediately prior to
      sentencing. The trial court observed Ebrecht’s demeanor and emotional state during the guilty plea hearing
      and was entitled to conclude that Ebrecht demonstrated a “lack of emotion” based upon his interactions with
      the court. Thus, despite Ebrecht’s lack of participation in the sentencing phase of the proceedings, the trial
      court had an adequate basis to form an opinion.

      Court of Appeals of Indiana |   Memorandum Decision     87A04-1512-CR-2350 | June 10, 2016         Page 4 of 4